ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                   )
                                                )
Nationview/Bhate JV III, LLC                    )     ASBCA Nos. 59770, 59908
                                                )
Under Contract No. W91278-10-C-0070             )

APPEARANCES FOR THE APPELLANT:                        E. Mabry Rogers, Esq.
                                                      Luke D. Martin, Esq.
                                                      Carly E. Miller, Esq.
                                                       Bradley Arant Boult Cummings LLP
                                                       Birmingham, AL

APPEARANCES FOR THE GOVERNMENT:                       Thomas H. Gourlay, Jr., Esq.
                                                       Engineer Chief Trial Attorney
                                                      Ronald J. Goodeyon, Esq.
                                                      Lauren M. Williams, Esq.
                                                       U.S. Army Engineer District, Tulsa

                  OPINION BY ADMINISTRATIVE JUDGE TING

       Pursuant to a mediation conducted by the Board, the parties have settled the
appeals. The parties have entered into a settlement agreement and have jointly
requested that the Board enter judgment in the above-referenced appeals.

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeals are sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$1,509,627.50 inclusive of interest(~ 2.a of settlement agreement). The Corps of
Engineers will pay Nationview/Bhate JV III, LLC $25,372.50 in retainage. The Corps
of Engineers will submit the balance amount of $1,509,627.50 for payment from the
Judgment Fund. No interest shall be paid on this amount.

      Dated: 27 August 2015
                                          ..,
                                                              tS
                                                    Administrative Judge
                                                    Armed Services Board
                                                    of Contract Appeals

(Signatures continued)
I concur                                      I concur


 a/ l#.= /
~ntt--                                        RICHARD SHACKLEFORD
Administrative Judge                          Administrative Judge
Acting Chairman                               Vice Chairman
Armed Services Board                          Armed Services Board
of Contract Appeals                           of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59770, 59908, Appeals of
Nationview/Bhate JV III, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                              JEFFREY D. GARDIN
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                         2